..:   324




             OFFICE   OF THE Al7ORNEY    GENERAL   OF TEXAS
                                 AUSTl N
QROVER     SELLERS
*+TORNLI    QLNLRAL
.   .
                                                                            325




            **id1010     780-b     Thet   where   a   aajorlty   ot
         the rasldant property tarpay4r8,            king qualltled
        llo o to rofs any ooanty, rot-            on the progoal-
        tlon, h~~tlag rots4 at an lloctlon            ha14 in auoh
        oountl oalled by tha ooadoaionara               oourt of such
        OOUnty, in favor Of the laauan~a oi the bond8 of
        suoh oounty for any purpose authorloed in chap-
        ter 1, Tltlo l6, R~vla~ Clrll Utatutas of 19911,
        or Choptor 8, Title U, Ratlna4 clrll Gtatuter
        of 1955, the oanvsss or such tots rwaallo~                  suoh
        mtjorlty,    haring baao raoordod ln the ailnutaa or
        suoh eomalsalonars       oourt, and wherr tha          ordor of
        8aid OOWlS8iOnOr8         Ciourt oalliag     suoh bond alao-
        tlon, and the not&as of auoh b o nd             lleotlon,
        provided that such bonds were to be I4auab by
        suoh ooiamiaalonars oourt, payabls aarlall~               or
        othor*laa,    not 4~0*04ing the aaxl!aum period of
        tluia atlpulatad      ln sueh rlrotfors order and oleo-
        tlon notlaos,     and whom therrafter           aald oo~s-
        sloners oourt of suoh aounty, b7 orders adoptad .
        and raoor4a4 in its ainutas,           ooatraotod      r0r tha
        solo oi raid bonds at not lora than par and aa-
        orurd latereat,      an4 ~uthorlmd        th4 lasuana4      or
        add bonds in aooordanoa vlth tho term aa
        prorlslons    of mob oontraot OS aalo, pesccrlb-
        l&q, is luoh order8 the data oi aald bonds, the
        mturltles     of a014 bonds, and the rate of ln-
        toraat said bonds are to bow, au4 lovying the
        tar to pay the lntareat         on aald bon48 an4 pro-
        rldo a sinking      fund sufflolant       to pay the prlaol-
        gal theroor at maturltt,          and #al6 bonds wars ap-
        proreQ bl tbr Attorary         Wner8l     8nd roglater4d       by
        tea Comptroller of Pub110 kooounts and wore tbare-
        aftor sold at a ml04 of not            14013 than pclr.an4
        aooruod intersat,       saoki ruoh elaotlon        and all act8
        0116  procaedlngs had &ad toiran is oonneotlon thcra-
        with by luoh ooutity oomlaalonors             oourt la roapeot
        of raid bonda, the d&to Of aald bonda, tbs aatmlty
        dataa of sold bonds, tha lntorsot             thereon,    and the
        lavy of tares in poynent thereor,             fira hereby ag-
        gr~vad,    confiraeci,   ratlflrd,     legallsad     end rulld-
        ,,ted; and raid bonds, and tha oou~~na 4Vld4nOlW
        the interrat     thorBOA la and for eaoh of the Year0
        ltlpulatad la auoh raoorded orders, ara herabr
        oooatituted     the valid and aubalrrtlng obllgatioo8
        of atioh oounty, and sold bond8 an4 ooupons                shell
        b payable or radasmbla            only OII tha =tUitY
        or rraeaption      deteo atlpulated        in auoh reoorded
        ordera and in the rvoe of etroh of said bond8
        end ooupons .’
.




    “‘artlo&         780-b.   That      rhero       tha   oommlarIonsrr
    OOUCt       Of @w    OOUItl   bar     hU@d     tbr      bO&O Of lUOh
    OOUfitjiOr th    JBUr~OOO           Of  iUli41fU3,
                                            XWfU5di56,     OM-
    tMl1106 and in 1l.U of any bond8 of luoh Oounty
    1ogaU.y Iaaua4 ior oar jwpoar lathorIza4 in
    Chapter 1 Title     18, 6avlaod Civil   Statutoa    oi
    1911, or beptar     2, Title 22, #orIs      Clvll St&u-~
    tea 0r l985,   auf, ~316 ruP4in~ or rtiundiug      bonda
    were duly lppro~od by tbo titb o r no      y
                                           Oenoral     lnQ
    regIetera4   by the Coaagtr liar o? Pub110 hooounts
    In 8ooorQnoo with the lowr lpplIoablo        to the
    Iaauanc~ oi rrfundlngi bonds, the or4er or orbarr
    of ouoh oomala~ionsra oourt lpprovln8 the oontraot
    between ouch oounty an4 the holdar or holder8 oi
    OU0h    OUt8tCd~&         bmda      iOr   tbr     pur&V36. Or flMbill(L
    or rofundlng ouoh outatandin&                    bon40, proooriblxq
    the d&e of aaI4 funding or rrtundlt@ bondr, the
    2bturity    dater 0r ~14 rmdi56 or refuntllng             bonda,
    the rate ot intrraat        aaid fu.u&,lag or rafundlng
    bon40 were to boa and ~wyin& sixi ta to pep
    lntoraat   OILlald fun4144 or nrumUn$ bond8 an4
    to produaa a alnklng fund lusflolant to pay tb
    prinolpal    therrof et mturlty,           herIn& boon rc-
    cordad in tha tinutea        or raosrda oi woh county
    oomiaaionara       oourt,   all   act8 an4 prooaa4Iu&a had
    an4 done In omnaotlon           tharevlth     by auoh oouaty
    ooainIaalonora court, an4 the ooarity Judge, oounty
    clerk,   oounty trebauror, or any other oounty of-
    floial   hsvlng any 4utls8 to parform in reapact to
    th6 i~aueaor     0r  aal    iding       or rrtundi56   bond8
    afa horrby apprOv84, ooaflrnmd, ratified,              la~al~tad
    en4 validata4;      crad lalb funding       or ratPndI.ng bond8,
    ~4 tha coupon8 avIdenclng            tho interest    thereon In
    rod for enoh or the yraia           ltlpuleta4    In luoh re-
    corded order or orbra,           es8 baraby oonetltutod
    the velid an4 8ub8leting           oblI~tlon8     of such WUnty,
    ln accardanoa rlth the tarma end jwovislono               of auot
    rocordad order or ordera, and eel4 inndin& or re-
    funding b.xida end ooupona tiitirato appertaining
    shell La payable or ra4eo.sibls            only on the s!itur-
    itg or redeaptlon       dvteo atipul~tad        in such IY-
    corda order or orders an4 15 tha fuoa Of aaoh Of
     a;,id runding or rofundlog         bond8 and 00uPone.’

           *t   l   l.
f


    @morrible      Cbel L. Xonlieter,       pago 4




               It ia tha opinion oi tbla dopertaunt that Srotloo 1
    of Hour* 0111 115 la oonatItutIonal.   The juprm8 Court of Texas
    in Coohran County V. Mann, 198 S. Yu. (Zd) 589 and Norton v. Tom
                                    CM)     849 (writ      0r    error   re?uaod)        heJl4
                               of Chapter 2, Tit10 22, Ha+Isa~ Civil
    statute8 of 1925, and Chapter 1, Tltl~ 3.8, havlaad Civil Stotutea,
    of lQll, the oounty oommIarioaera @ oourt ha4 the right to redoem
    tha bonda luthorlzad under aal4 ltatuto at any tlrm after said
    bonds ha4 bran Iaautd SW a ;IerIOf oi flvr years,   prorIds  no
    option wlaa raaerva6; an4 It aa option was r*aerved, the oounty
    h&d the rl&ht to redoam, tinder any oiroumdtanoea,  after a period
     of    ten   years.

                     The Suprosa   Court,    la lfteot,  held that          tba     outstand-
     ing    bon48 authorieod by raid        atatut~a zero bIu4lw            aontraata       an4
     t&t     the right  of redemption       was   a part    of    8814   oontraot.

                 The suuprama Court in Dalloa County v. LOokbart, Stott
     ‘Treasurer, 96 8. D. (lid) 60,65, be14 that tha Ight of redamptIon
     by refunding was l valuable rlgt    an4 not rubjtot to b@ dareate
     by a bond holder.

                      Saotion be 0r Art1010 5 of the Conatltutloa                   0r   Tgxsa,
     reads,      in part,   68 follower

                     .Tha kt~Ialatwa      shall huvo no power to au-
              thorlu   ay county,    city,    town or politloal   oorpora-
              tlon or aubdlvlaIon    of the State to lend its oredlt
              or to grant pub110 taonay or a thln& Oi ?al~a la al6
              of, or to any Individual,       lasoolatlon   or oorporatian
              whatsoever.  l ’ lI


                   Conalderlng as14 oonstltutlonpl       provlalon  in oonJux tl m
     with the reterrod to authorities,        it IO the   opinion Or this de?tirt-
     3ent th3t jeotlon      & 0r lrrld kot la unoonatItutlo5ul,     imofer     da it
     citteapta to change the oontraot between the oountiaa and t!Ie bond-
     huld~era.    The Aot would confer “a thing of value” on the bondholders
     vclthout h rbtiproo01
     Zontrol DIatrlot v. Eaann
     ~cz~a);    T. A Y. 0
     713, (Coo. app.);      halby   County T. Provident
     CO . , 35 r‘ed.   (Zd) 608 606,(mrIt   of oortorari   refused)       See 6180
     Howard T. Henderroa Ckaty., Al6 i+. YI. (24) 479, (writ'or           error  re-
     ?udad); hods8 urllllr~       C ,     alma,     70 s.  K. (24) 8769 ~0.~4
     Llstrict   No. 4, Shelby Cott::      v, ,,Urcd.    C&S.Pi. (Zd) la;.-
.   .




                          Thsrv are other rerlour aonrtltutlonal quortlonr
        rai#ed      br   the prmirlonr   Or Seotlon a oi 8Oid Bou88 Bill 113,
        but    W    d0   Oot    d,m   tt   IkO0088lbr~   t0 di8OU88   tb&   in V!ieU Of   th
        &0r.       holdbsl(t.




                                                              BY